Case 1:15-cr-00252-PKC-RML Document 1458 Filed 11/20/20 Page 1 of 2 PageID
                                                                      Hughes#: 25575
                                                                            Hubbard & Reed LLP
                                                                                                 One Battery Park Plaza
                                                                                        New York, New York 10004-1482
                                                                                              Office:+1 (212) 837-6000
                                                                                                 Fax: +1 (212) 422-4726
                                                                                                   hugheshubbard.com

                                                                                                        Marc A. Weinstein
                                                                                                                   Partner
                                                                                           Direct Dial: +1 (212) 837-6460
                                                                                           Direct Fax: +1 (212) 299-6460
                                                                                     marc.weinstein@hugheshubbard.com




                                                  November 20, 2020



   The Honorable Pamela K. Chen
   U.S. District Judge
   U.S. District Court for the Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

             Re: United States v. Juan Ángel Napout (1:15-cr-00252)

   Dear Judge Chen:

          On behalf of defendants Juan Ángel Napout and Jose Maria Marin we respectfully
   request that the Court modify the December 19, 2018 restitution payment schedule to defer
   the next payment date from November 20, 2020 to May 20, 2021. The government
   consents to this request.

           As set forth below, the Court imposed joint and several restitution obligations on Mr.
   Napout and Mr. Marin, but staggered the payment schedule to: (i) allow for other co-
   conspirators to be sentenced and to begin making payments towards that restitution amount,
   and (ii) permit the government time to seek restoration of forfeited funds for restitution
   purposes. Both Mr. Napout and Mr. Marin made initial restitution payments as required.
   The government has confirmed that its effort to seek restoration of funds for restitution is
   continuing.

                            The Current Restitution Payment Schedule

         The Court imposed the following financial penalties as part of sentencing Mr. Napout and
   Mr. Marin:

                 •    Fines: $1 million (Napout); $1.2 million (Marin);
                 •    Forfeiture: $3,374,025.88 (Napout); $3,335,593 (Marin);
                 •    $356,368.12 in restitution for which Mr. Napout is solely responsible;
                 •    $137,532.60 in restitution for which Mr. Marin is solely responsible;
                 •    $24,001.45 in restitution for which Mr. Napout and Mr. Marin are
                      jointly responsible; and
Case 1:15-cr-00252-PKC-RML Document 1458 Filed 11/20/20 Page 2 of 2 PageID #: 25576

   Honorable Pamela K. Chen                                                                         2
   November 20, 2020

                 •    $2,116,781.54 in restitution joint and several with all convicted
                      co­ conspirators (the "Joint and Several Restitution Amount").

       On December 19, 2018, the Court issued an order setting the following
  payment schedule:

                •    February 14, 2019: payment of the fine, forfeiture, and $368,368.85 in
                     restitution (comprising the amount for which Mr. Napout is solely
                     responsible and 50% of the amount for which he is responsible jointly
                     with Mr. Marin);
                •    May 20, 2019: payment of $250,000 each in restitution;
                •    November 20, 2019: payment of $250,000 each in restitution;
                •    May 20, 2020: payment of $250,000 each in restitution; and
                •    November 20, 2020: payment of 50% each of the remaining
                     restitution balance.

                     Defendants' Timely Payments of All Financial Penalties

          Mr. Napout and Mr. Marin timely made the February 14, 2019 payments, thus fully
  satisfying their fine and forfeiture obligations, as well as the restitution for which each was
  solely responsible. In addition, Mr. Napout and Mr. Marin timely made the May 20, 2019
  $250,000 payments towards the Joint and Several Restitution Amount. As a result of the
  payments by Mr. Napout and Mr. Marin, as of May 20, 2019, the Joint and Several
  Restitution Amount was reduced to $1,616,781.54.

                 The Court Should Further Modify The Payment Schedule

         On November 20, 2019 and May 20, 2020, for substantially the same reasons as
  described in this request, the Court deferred the defendants’ scheduled payments. The
  government has informed us that it is still in the process of seeking restoration of forfeited
  funds for purposes of restitution. In addition, we understand that additional defendants may
  be sentenced and required to pay part of the Joint and Several Restitution Amount, and that
  the Court has deferred restitution payments for other recently sentenced defendants.

          In light of these developments, Mr. Napout and Mr. Marin request that the Court
  modify the existing restitution payment schedule by postponing the next restitution
  payment, currently scheduled for November 20, 2020, to May 20, 2021. As noted at the
  outset, the government consents to this request.


                                              Respectfully submitted,


                                              /s/ Marc A. Weinstein
                                              Marc A. Weinstein
